DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0021 refers to the central bore as reference number 35.  
Appropriate correction is required.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining member” in Claims 1, 11 and 18; and “biasing member” in Claims 3 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are a structural feature to perform the function of biasing the retaining member.
Regarding Claims 12-13 and 15, Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) by virtue of each one’s dependency upon Claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidelener et al. (EP 1245341 A2) in view of Funk et al. (US 2015/0217424 A1).
Regarding Claim 1, Weidelener (Fig. 7) discloses an extension adapter (10) configured to couple a tool bit (54) to a power tool, the power tool configured to drive the extension adapter and the tool bit (54) about a rotational axis, the extension adapter (10) comprising: a body (14) including a bore, the bore configured to receive the tool bit (54); a retaining member (72)  received within an aperture of the body (14); a biasing member (48) surrounding a portion of the body (14), 
Weidelener does not disclose wherein the biasing member includes a protrusion received within the aperture to bias the retaining member into a first position in which a portion of the retaining member extends into the bore; or wherein, while the collar (38) is maintained in the locked position (See Fig. 8), the body is configured to slidably receive the tool bit such that the portion of the retaining member is received in a groove of the tool bit to secure the tool bit to the body.
However, Funk teaches a hand-held machine tool coupling devices that comprises of a protrusion (Funk, 36) received within the aperture (Funk, 19) to bias the retaining member (Funk, 12) into a first position in which a portion of the retaining member (Funk, 12) extends into the bore (See Funk, Fig. 2) ; or wherein, while the collar (Funk, 15) is maintained in the locked position (See Funk, Fig. 2), the body is configured to slidably receive the tool bit (Funk, 11) such that the portion of the retaining member (Funk, 12) is received in a groove (Funk, 14) of the tool bit (Funk, 11) to secure the tool bit (Funk, 11) to the body. See Funk, Fig. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener to comprise of a protrusion received within the aperture to bias the retaining member into a first position in which a portion of the retaining member extends into the bore; or 
Regarding Claim 2, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the collar (Funk, 15) includes an inwardly protruding step (Funk, 26), wherein the retaining member (Funk, 14) is seated on an inner surface of the inwardly protruding step (Funk, 26) when in the first position (See Funk, Fig, 2), and wherein the body is configured to slidably receive the tool bit  (Funk, 11; Weidelener, 54) such that the tool bit (Funk, 11; Weidelener, 54) contacts the retaining member (Funk, 12) and pushes the retaining member (Funk, 12) off the inner surface (Funk, 26) into a second position before the portion of the retaining member is received in the groove (Funk, 14; Weidelener, 35) of the tool bit (Funk, 11; Weidelener, 54).
Regarding Claim 3, Weidelener, as modified, discloses the extension adapter of Claim 2, as previously discussed above, further comprising a biasing member (Funk, 23) contacting the inwardly protruding step (Funk, 26) to bias the collar (Funk, 15; Weidelener, 38) into the locked position.
Regarding Claim 4, Weidelener, as modified, discloses the extension adapter of Claim 2, as previously discussed above, wherein the body is configured to slidably receive the tool bit (Funk, 11; Weidelener, 54) such that the retaining member (Funk, 12) slides along a ramp surface (Funk, 28) of the inwardly protruding step (Funk, 26) 
Regarding Claim 5, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the body is configured to allow movement of the tool bit (Funk, 11; Weidelener, 54)  in a direction along the rotational axis when the tool bit (Funk, 11; Weidelener, 54) is secured to the body.
Regarding Claim 6, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, further comprising an extension shaft (Weidelener, 56)  coupled to the body such that the extension shaft is moveable in a direction along the rotational axis, wherein the extension shaft is configured to be selectively coupled to a chuck of the power tool. See Weidelener, Fig. 10.
Regarding Claim 9, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the bore is defined by an inner surface of the body having a first diameter, wherein the collar includes a maximum outer diameter.
Weidelener, as modified, may not explicitly disclose wherein a ratio of the maximum outer diameter of the collar over the first diameter of the body is less than 2.5.
Regarding Claims 10-12, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, and 9.
Regarding Claim 13, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 2, and 9.
Regarding Claim 14, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 2, 3, and 9.
Regarding Claim 15, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 2, 4, and 9.
Regarding Claim 16, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 5, and 9.
Regarding Claim 17, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 6, and 9.
Regarding Claim 18, Weidelener, as modified, discloses an extension adapter configured to couple a tool bit to a power tool, the power tool configured to drive the extension adapter and the tool bit about a rotational axis, the extension adapter comprising: a body including a bore, the bore configured to receive the tool bit; a retaining member (Weidelener 72; Funk, 12) received within an aperture of the body, the retaining member (Weidelener 72; Funk, 12) including a major dimension; and a collar (Weidelener 38; Funk, 15) moveable between an unlocked position and a locked position, the unlocked position configured to allow the tool bit to be removed from the 
Weidelener, as modified, may not explicitly disclose wherein a ratio of the maximum outer diameter of the extension adapter over the major dimension of the retaining member is equal to or less than 4.7.
However, Weidelener, Fig. 1-11 provide a graphical representation that demonstrates wherein a maximum outer diameter of the collar over the major dimension of the retaining member is equal to or less than 4.7. It would have been obvious to one of ordinary skill in the art to optimize the ratio of the outside diameter over the width of the retaining member such that the collar portion can pass through areas with tight clearances, requiring routine experimentation with predictable results. Additionally, it has been held that changes is size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art with the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the ratio of 4.7 or any evidence of unexpected results.
Regarding Claim 19, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 9, and 18.
Regarding Claim 20, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 5, and 18-19.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weidelener et al. in view of Funk et al., in further view of Thompson et al. (US 6,920,810 B1).
Regarding Claim 7, Weidelener, as modified, discloses the extension adapter of Claim 6, as previously discussed above, further comprising a rear end cover (Weidelener, 74) coupled to the body, wherein a gasket (Weidelener, 20) is captured on the inner wall of the body 
Weidelener, does not disclose wherein the gasket is captured between the rear end cover and the body.
However, Thompson (Fig. 4) teaches a tool connection device comprising of a gasket (41) that is captured between the end cover and the body (45).

    PNG
    media_image1.png
    460
    497
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener  wherein the gasket is captured between the rear end cover and the body, as taught by Thompson, for the purpose of positioning the gasket closer to the entry point of the body to eliminate the potential for debris building up within the bore in an area of the adapter in which debris cannot be seen or easily removed, requiring routine experimentation with predictable results.  Additionally, it has been held that rearrangement of parts, which does not modify the operation of the device, is not patentably significant.  See MPEP 2144.04.VI.B.
Regarding Claim 8, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, further comprising a front end cover (Weidelener, 76) coupled to the body, wherein a gasket (Weidelener, 722) is captured is captured on the inner wall of the body 
Weidelener, does not disclose wherein the gasket is captured between the front end cover and the body.
However, Thompson (Fig. 4) teaches a tool connection device comprising of a gasket (41) that is captured between the end cover and the body (45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener  wherein the gasket is captured between the front end cover and the body, as taught by Thompson, for the purpose of positioning the gasket closer to the entry point of the body 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723